Exhibit 10.1

 

SEVENTH AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively, “the
Company”) and Anthony G. Petrello (“Executive”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of January 1, 2013, and
amended effective as of January 1, 2015 (the “First Amendment”), July 1, 2015
(the “Second Amendment”), January 1, 2016 (the “Third Amendment”), July 1, 2016
(the “Fourth Amendment”), October 15, 2018 (the “Fifth Amendment”), and December
31, 2018 (the “Sixth Amendment”); and

 

WHEREAS, the Executive and the Company desire to enter into this amendment (this
“Amendment”);

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree to amend the
Agreement as follows:

 

1.Section 3.1(a) of the Agreement is amended by adding after the first sentence:
“However, on an interim basis commencing as of the beginning of the first pay
period in fiscal year 2020 and ending at the end of the last pay period in
fiscal year 2020, the amount of base salary due and payable for purposes of
biweekly payroll administration only shall be based on an annual salary of One
Million Five Hundred Seventy-Five Thousand Dollars ($1,575,000).  For all other
purposes under this Agreement, the term “Base Salary” or “base salary” shall be
construed in accordance with the first sentence of this Section 3.1(a) as if the
preceding sentence’s modification had not occurred.”

 

2.As amended by paragraph 1 above, the Agreement remains in full force and
effect.  This Amendment may be executed in two or more counterparts each of
which shall be deemed an original but which taken together shall constitute one
and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the 2nd
day of January, 2020.

 

 



  COMPANY:       Nabors Industries Ltd.           By: /s/Mark D. Andrews     Its
Corporate Secretary           Nabors Industries, Inc.           By: /s/Michael
Rasmuson     Its Vice President and General Counsel           EXECUTIVE:        
    /s/Anthony G. Petrello     Anthony G. Petrello

 



 

 